IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE,                       :
                                         :          ID No. 1909016095
                                         :
                 v.                      :
                                         :
                                         :
THEOPALIS K. GREGORY,                    :
                                         :
                                         :
                  Defendant.             :

                           Submitted: December 8, 2021
                            Decided: January 12, 2022

                                     ORDER


               Defendant’s Motion for Judgment of Acquittal – DENIED

        On this 12th day of January 2022, after considering Defendant Theopalis K.
Gregory’s motion for judgment of acquittal, and the State’s opposition, it appears
that:
        1. The State charged Mr. Gregory with two counts of official misconduct and
one count of profiteering. The charges stemmed from actions he allegedly took or
refrained from taking while serving as the President of the Wilmington City Council.
The State’s allegations centered on Mr. Gregory’s efforts, while in office, to secure
start-up funding for Student Disabilities Advocate, Inc. (“SDA”), a non-profit
corporation.
        2. A New Castle County jury heard the case over four days, and the trial
concluded on November 15, 2021. The following facts are those presented at trial,
considered in the light most favorable to the State. SDA formed in 1996 and
operated in some capacity until early 1998. Then, it ceased paying franchise taxes
and became dormant. Years later, on October 13, 2016, Mr. Gregory revived the
certificate of incorporation with Delaware’s Division of Corporations. At the time
he filed the certificate, he still served as Council President.            When he
contemporaneously filed an annual franchise tax report for SDA, he identified
himself as SDA’s President.
         3. Mr. Gregory served as Council President until January 3, 2017; Ms.
Hanifa Shabazz succeeded him in office. During the first half of the 2017 fiscal
year, Mr. Gregory, as Council President had access to a $250,000 Discretionary
Grant Fund (the “Fund”).         At the time, the City gave the Council President the
discretion to award money from the Fund to qualifying Section 501(c)(3)
organizations of his or her choice. Because the City renewed the Fund each fiscal
year, the $250,000 in discretionary money straddled Mr. Gregory and Ms. Shabazz’s
terms, which transitioned at the end of the calendar year. Nevertheless, Mr. Gregory
had already committed $206,400 of the Fund’s Fiscal Year 2017 monies as of
November 10, 2016.
         4.   On November 10, 2016, Mr. Gregory emailed his Chief of Staff and Ms.
Shabazz. In the email, he made “clear that $40,000 of the remaining $250,000 is
earmarked for SDA.”1 In fact, at that time, only $43,000 remained in the Fund to be
used during the second half of Fiscal Year 2017. Other evidence, that the jury was
free to accept, supported that Mr. Gregory repeatedly exerted personal pressure on
Ms. Shabazz to award money from the Fund to SDA.
         5. The parties did not dispute that the Fund permitted disbursements to only


1
    Wilm. Ethics Comm’n Agreed Disposition, ⁋ 6.
                                               2
Section 501(c)(3) organizations. After Ms. Shabazz assumed office in January
2017, she authorized the release of the first installment to the Police Athletic League
of Wilmington (“PAL-W”). She did so because SDA did not qualify as a Section
501(c)(3) organization. Mr. Gregory further acknowledged in a stipulation that he
filed with the Wilmington Ethics Commission that he received a $15,000 personal
benefit from the money that made its way to SDA through PAL-W.2
       6. When the State rested after its case in chief, Mr. Gregory moved for
judgment of acquittal on all three charges. The Court granted his motion for one: as
to profiteering as proscribed by 11 Del. C. § 1212(1).3 As the Court explained, the
trial evidence, when viewed in the light most favorable to the State, would not have
justified a reasonable jury’s finding that Mr. Gregory “acquire[d] a pecuniary
interest in any property, transaction or enterprise which may be affected by the
official action.”4
       7. The indictment alleged that he committed profiteering in October 2016;
the State’s evidence was insufficient to prove the charge of profiteering for two
reasons. First, the indictment alleged that Mr. Gregory acquired a pecuniary
interest in the enterprise in October 2016. The only evidence that arguably
supported that he acquired a pecuniary interest in the enterprise during that time-
period was (1) his filing of a certificate of revival for SDA in October 2016, and (2)
documentation that he served as the non-profit SDA’s President in October 2016.
Based upon that evidence alone, the State did not meet its prima facie burden of
proving that Mr. Gregory acquired a pecuniary interest in the non-profit SDA in

2
  Mr. Gregory disputed this at trial. The jury, as finder of fact, had the responsibility to judge his
credibility, the credibility of other witnesses, and to decide the appropriate weight to assign to his
adopted admission found in the Ethics Commission stipulation.
3
  See Super. Ct. Crim. R. 29(a) (providing for the Court to enter judgment of acquittal on one or
more offenses, after the evidence in the State’s case is closed if the evidence is insufficient to
sustain a conviction of such offense or offenses).
4
  See 11 Del. C. § 1212(1) (providing for the offense of profiteering) (emphasis added).
                                                  3
October 2016. Second, the Court independently granted the motion for judgment
of acquittal on the profiteering count because the evidence was insufficient to
support the element that Mr. Gregory acquired an interest in the enterprise in
October 2016. Namely, SDA incorporated in 1996. Although the State submitted
(1) a copy of the certificate of revival and (2) the stipulated Wilmington Ethics
Commission Agreed Disposition into evidence, the State offered no additional
evidence to place the two documents into context. The State’s evidence did not
support a reasonable jury’s finding of guilt on the charge.
       8. Mr. Gregory also moved, mid-trial, for a judgment of acquittal regarding
the two counts of official misconduct. After the Court considered the parties’
arguments and the evidence, it denied the motion as to those two counts and
explained its reasons on the record.
       9. Thereafter, at the conclusion of the case, the jury acquitted Mr. Gregory
of one of the two counts of official misconduct. Specifically, the jury acquitted him
of official misconduct pursuant to 11 Del. C. § 1211(2). The jury found him guilty,
however, of the other count of official misconduct pursuant to 11 Del. C. § 1211(3).
       10. After discharge of the jury, Mr. Gregory now moves for a judgment of
acquittal regarding official misconduct pursuant to §1211(3).5 When deciding this
motion, the Court must determine whether a reasonable jury could find, beyond a
reasonable doubt, that the defendant was guilty of all elements of the offense.6
When the Court reviews the evidence for this purpose, it must do so in the light most
favorable to the State.7 It must also draw all reasonable inferences from the evidence




5
  See Super. Ct. Crim. R. 29(c) (providing the mechanism and timing for filing a motion after
discharge of the jury).
6
  Cushner v. State, 214 A.3d 443, 446 (Del. 2019).
7
  Id.
                                             4
in the State’s favor.8 Finally, the Court must consider the evidence presented in the
entire trial, as opposed to merely what the State presented during its case in chief.9
       11. Count 2 in the indictment alleges the type of official misconduct defined
in 11 Del. C. §1211(3). Namely, Count 2 provides, in relevant part:
       [Mr. Gregory] as a public servant, did while intending to obtain a
       personal benefit, . . . perform official functions in a way intended to
       benefit [Mr. Gregory’s] own property or financial interests under
       circumstances in which [his] actions would not have been reasonably
       justified in consideration of the factors which ought to have been taken
       into account in performing official functions.10

In his motion, Mr. Gregory’s focuses on a single element of the offense: whether
Mr. Gregory’s actions could have qualified as “official functions.”
       12. Prior to trial, Mr. Gregory filed a pre-trial motion requesting a bill of
particulars, and the Court ordered the State to respond.11 In the State’s response, it
alleged that the official functions at issue were Mr. Gregory’s “exercise [of] control
over the President’s Grant Funding [and his earmarking] of public money for his
non-profit.”12 After Mr. Gregory received the State’s response, he made no further
application or request that the State provide a more definite response.
       13. Mr. Gregory now argues that the Court must grant his motion of judgment
of acquittal for two reasons. Both contentions challenge what can properly qualify
as “official functions.”     First, he contends that the State and the Court failed to
“legally define official functions.”13 Second, he contends that the evidence was


8
  Id.
9
  See 7 Charles A. Wright & Arthur R. Miller, Introduction of Evidence by Defendant, Federal
Practice and Procedure § 463 (4th ed. 2021) (citing cases explaining that the Court evaluates a
renewed motion for judgment of acquittal based on all the evidence in the case, not just the
evidence presented in the state’s case in chief).
10
   D.I. 29 (Reindictment, Count II (Oct. 25, 2021)) (emphasis added).
11
   D.I. 30 (Def.’s Mot. for B. of Particulars).
12
   D.I. 31 (State’s Resp.).
13
   See D.I. 40 (Def.’s Mot. for J. of Acquittal).
                                              5
insufficient to support the jury’s finding that “earmarking” public funds qualified as
an official function. He contends that nothing in City of Wilmington parlance or
practice contemplates earmarking funds. Accordingly, he asserts that his actions
could not have been “official.”         More specifically, he argues that his email and
repeated overtures to the incoming council president instructing her that the money
was “earmarked” for SDA did not qualify as an “official function.”
       14. The State counters that the question was a factual issue for the jury. First,
the State stresses that “official function” is not defined in the Delaware Code.
Second, it emphasizes that Mr. Gregory did not request a jury instruction that defined
official function; nor did he object to the jury instructions as given. Third, the State
stresses the ubiquitous authority that recognizes that when the Delaware Code does
not specifically define a term in the statute that creates a criminal offense, courts
instruct juries to give words their commonly accepted meanings.14 Thus, the State
relies upon the Merriam Webster’s Dictionary to define the two terms.15                    When
doing so, the State accurately recognizes how a reasonable jury should interpret the
phrase: that is, conduct where the actions complained of “relate to the job or duty
of a person in an office, position, or trust.”16
       15. Turning to the Court’s analysis, the State correctly summarizes the
controlling law regarding the fact versus matter of law distinction. It was for the
trier of fact to decide what were “official functions,” as it was for all other elements
of the offense. As the Delaware Supreme Court recognized in its decision in Rogers
v. State, when the Criminal Code does not define a word used in the definition of a


14
   See e.g., 11 Del. C. § 221(c) (providing “[i]f a word used in this Criminal Code is not defined
herein, it has its commonly accepted meaning . . .”). Here, the Court instructed the jury
consistently with § 221(c).
15
   See D.I. 41 (State’s Resp. in Opp., ⁋ 7) (citing the Merriam-Webster dictionary definitions of
“function” and “official”).
16
   Id.
                                                6
criminal offense, the jury must apply its commonly accepted meaning.17 Here, the
parties agree that the terms are not defined in Delaware’s Criminal Code.
Accordingly, the jury is presumed to have applied the common, ordinary meaning
to the phrase “official functions.” The jury’s decision to find Mr. Gregory’s conduct
to be official was sufficiently supported by the evidence. Frankly, had the jury found
it to not be official, its decision would have been unreasonable on this record.
         16. More specifically, the following trial evidence supported the jury’s
finding that Mr. Gregory performed official functions when he steered public money
to SDA: (1) the Council President had the sole authority to determine who received
public money from the Fund; (2) Mr. Gregory served as Council President when he
claimed in his email to his successor that the funds were already earmarked for SDA
and when he made repeated overtures to Ms. Shabazz; (3) allocation of the total
available $250,000 in funds for the 2017 fiscal year fell to Mr. Gregory’s and Ms.
Shabazz’s discretion because their terms of office straddled the same fiscal year; (4)
he admitted in the Wilmington Ethics Commission Agreed Disposition that he
questioned Ms. Shabazz “on multiple occasions about the SDA grant proposal”; (5)
he admitted in the Agreed Disposition that Ms. Shabazz “felt ‘pressure’ and a
“constant push’” from him to grant the request; and (6) he admitted that at his
request, while he still served as Council President, his Chief of Staff submitted a
draft grant application and list of steps that Ms. Shabazz would need to take to
provide SDA the money, after she assumed the office.
         17. The parties did not identify, and the Court could not locate, Delaware,
secondary, or persuasive authority that defines or sets limits upon what constitutes
an “official function.” Mr. Gregory cites a Delaware Supreme Court decision and a




17
     41 A.3d 430, 2012 WL 983198, at *1 (Del. Mar. 20, 2012) (TABLE).
                                               7
New Jersey Superior Court decision in support of his motion, but both decisions are
inapposite.
       18. First, Mr. Gregory contends that the Delaware Supreme Court’s
discussion of § 1211(3), in its decision in Howell v. State,18 narrows the menu of
actions that could qualify as “official functions.” To the contrary, in Howell, the
Court addressed only the scope of § 1211(2) and not §1211(3).19 When it did, it
focused on a case-specific application of §1211(2)’s elements of “refraining from
performing a duty which is . . . clearly inherent in the nature of the office.”20 There,
the Court addressed the term “official function” only to explain that conduct
“inherent in the nature of an office” may differ from an “official function” as
referenced in §1211(3).21       The Howell decision does not define official function,
comment on the nature of what is an official function, or even address the term in a
way that could limit what a reasonably jury could find to qualify as an official
function.22
       19. Likewise, the New Jersey Superior Court decision does not support his
motion because it addresses a similar statute to that addressed in Howell. In State
v. Brady,23 the court addressed New Jersey’s version of Delaware’s §1211(2).24                As
in the Howell decision, the New Jersey court did not define or somehow limit what
could be considered an official function. Rather, the court addressed what it meant
to refrain from performing a public duty, “clearly inherent in the nature of [a public


18
   421 A.3d 892 (Del. 1980).
19
   Id. at 897.
20
   Id. at 895.
21
   Id. at 896-98.
22
   See id. at 897 (providing only that “the offense of official misconduct under § 1211(2) is not
confined to the failure of a public servant to perform his official powers, functions or duties”).
23
   172 A.3d 550 (N.J. 2017).
24
   See id. at 556 (addressing New Jersey Statutes Annotated section 2C:30-2b, which provides
similarly to Delaware’s statute, that a public servant commits “official misconduct” when he or
she refrains from performing a duty which is imposed upon him by law or inherent to his office).
                                                8
servant’s] office.”25     There, the allegations centered on a judicial officer’s action
when she allegedly hid a wanted individual in her home.26 Based on the lack of a
nexus between the courtroom and the conduct, the New Jersey Superior Court held
that the prosecution insufficiently defined, for a grand jury, what duty was inherent
in the judge’s office.27 In Mr. Gregory’s case, his successful attempt to steer money
from the Fund to SDA had a clear nexus to his office. As a result, nothing in the
Brady decision supports the premise that the judge, as opposed to the jury, should
have decided this matter.
       20. In summary, based on the evidence at trial, viewed in the light most
favorable to the State, the jury reasonably found that Mr. Gregory’s email to his then
Chief of Staff and President-elect Shabazz constituted an official function of his
office. Because Mr. Gregory challenges the sufficiency of the evidence as to no
other element, his motion for judgment of acquittal must be denied.
       WHEREFORE, for the reasons discussed above, Defendant Theopalis K.
Gregory’s motion for judgment of acquittal is DENIED.


       IT IS SO ORDERED.


                                                              /s/Jeffrey J Clark
                                                              Resident Judge

oc: Prothonotary
sc: Counsel of Record



25
   Id. at 562.
26
   Id.
27
   Id. at 567; c.f. Howell, 421 A.2d at 898 (finding, what is in essence a common law duty, inherent
in all public offices, to refrain from spending public money or resources for personal use).

                                                 9